Judgment, Supreme Court, New York County (Michael Corriere, J.), rendered February 25, 1998, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him, as a juvenile offender, to a term of nine years to life, unanimously affirmed.
*366The court properly exercised its discretion in admitting into evidence a single crime scene photograph of the victim which was relevant to the essential element of homicidal intent and which illustrated and corroborated the other evidence concerning the victim’s injuries (see People v Stevens, 76 NY2d 833, 835-836 [1990]; People v Pobliner, 32 NY2d 356, 369-370 [1973], cert denied 416 US 905 [1974]). The “sole purpose” for introducing the photograph was not “to arouse the emotions of the jury [or] to prejudice the defendant” (People v Wood, 79 NY2d 958, 960 [1992] [emphasis omitted]).
The court’s instruction to the jury, given in connection with a stipulation, contained language that was appropriate to prevent undue speculation (cf. People v Primo, 96 NY2d 351, 355-357 [2001]). Nothing in this instruction undermined defendant’s ability to present a defense. On the contrary, the court extended great leeway to defendant in this regard.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Sullivan, Ellerin, Lerner and Marlow, JJ.